Citation Nr: 1107201	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity associated 
with diabetes mellitus, type II.

2.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity associated with 
diabetes mellitus, type II.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right upper extremity associated 
with diabetes mellitus, type II.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left upper extremity associated 
with diabetes mellitus, type II.

5.  Entitlement to an evaluation in excess of 10 percent prior to 
December 1, 2008, and in excess of 30 percent from December 1, 
2008, for diabetic retinopathy, bilateral, status post pars plana 
vitrectomy surgery with membrane stripping, associated with 
diabetes mellitus, type II.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, L.I.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the RO in Phoenix, Arizona, in June 
2010; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

At the August 2007 VA examination for his eyes the Veteran's 
bilateral visual symptoms were glare, blurring, impaired night 
vision, and floaters.  He had diminished sensation to light touch 
and pinprick in the feet at the August 2007 VA examination for 
diabetes mellitus and peripheral nerves.  The diminished 
sensation to light touch extended to the shins, consistent with 
neuropathy.  There was also diminished sensation to pinprick in 
the hands up to the level of the proximal interphalangeal joints, 
consistent with neuropathy.

The Veteran testified at the June 2010 hearing that in the past 
four to five months his vision had decreased to the point that it 
was foggy.  Furthermore, he was to have surgery the following 
week to remove a membrane filled with water in the right eye.  
His last VA examination for his eyes was in August 2007.  The 
Veteran also testified that the peripheral neuropathy in his 
upper and lower extremities had worsened since his August 2007 VA 
examination for diabetes mellitus and peripheral nerves.  The 
numbness in his upper extremities had progressed up his arms, his 
lower extremities were cold in the summer, and he could no longer 
stand on one foot.

The U.S. Court of Appeals for Veterans Claims has held that 
"[w]here the veteran claims a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 
482 (1992).  Thus, the Board finds that the Veteran should be 
provided with a new VA examination regarding his peripheral 
neuropathy of the upper and lower extremities and diabetic 
retinopathy.  Since the resolution of the Veteran's claim for 
TDIU could be affected by the results of the new VA examination, 
the Board cannot resolve that claim on the merits at the present 
time.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
sufficient information and, if necessary, 
authorization, to enable the RO to obtain any 
additional evidence, not already of record, 
which pertains to the claims for entitlement 
to evaluations in excess of 10 percent for 
peripheral neuropathy of the upper and lower 
extremities associated with diabetes 
mellitus, type II, rated separately, and 
entitlement to an evaluation in excess of 10 
percent prior to December 1, 2008, and in 
excess of 30 percent from December 1, 2008, 
for diabetic retinopathy, bilateral, status 
post pars plana vitrectomy surgery with 
membrane stripping, associated with diabetes 
mellitus, type II, and TDIU.  Invite the 
Veteran to submit all pertinent evidence in 
his possession, and explain the types of 
evidence that it is his ultimate 
responsibility to submit.

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or the 
time period for the Veteran's response has 
expired, arrange for the Veteran to undergo 
VA examinations to evaluate his eyes and 
peripheral neuropathy in the upper and lower 
extremities.  The claims file, to include a 
copy of this Remand, must be made available 
to the examiner, and the report of the 
examination should include discussion of the 
Veteran's documented medical history and 
contentions regarding his vision and 
peripheral neuropathy.  All appropriate tests 
and studies and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner(s) prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

3.  Thereafter, readjudicate the Veteran's claims 
for increased evaluations for the service-
connected peripheral neuropathy of the upper and 
lower extremities associated with diabetes 
mellitus, type II, rated separately, increased 
evaluations for diabetic retinopathy, bilateral, 
status post pars plana vitrectomy surgery with 
membrane stripping, associated with diabetes 
mellitus, type II, and for TDIU.  If the decision 
remains adverse to the Veteran, he and his 
representative must be provided with a 
Supplemental Statement of the Case and an 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of 
th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

